Case 1:18-cv-03885-CCB Document1 Filed 12/14/18 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

AMGUARD INSURANCE COMPANY
P.O. Box A-H

16 S. River Street

Wilkes-Barre, PA 18703

Plaintiff

Vv.
Civil ActionNo. |
CARLA A. ORTIZ, Individually, and as
Parent and Natural Guardian of J.L., a minor
128 Elm Avenue

Chesilhurst, NJ 08089

and

PAUL MICHAEL MANION, Individually,
and as Personal Representative of the
ESTATE OF M.M., a minor

4308 Perkins Place

Belcamp, MD 21017

and

ANGELA CHERYL MANION, Individually,
and as Personal Representative of the
ESTATE OF M.M., a minor

4308 Perkins Place

Belcamp, MD 21017

and

CIERRA LASHAE RICE-WILDER
4134 Quail Way
Havre de Grace, MD 21078

and
BRUCE J. HURST

100 Paine Avenue
Irvington, NJ 07111

* Fe ¥ HX FE RK KK HH KH HF HH HH HH HH HH HH HK HH HR HE HR HK KR HR HY KR RR HR K
Case 1:18-cv-03885-CCB

and
LATEESAH RENEE WHITLEY

2406 Brickwood Drive
Richmond, VA 23224

and

BOWMAN SALES AND EQUIPMENT INC,

P.O. Box 433
Williamsport, MD 21795

Serve on:

Resident Agent:

Todd A. Bowman

10233 Governor Lane Bivd.
Williamsport, MD 21795

and

ALLIANCE TRUCKING AND LOGISTICS LLC

385 Sawgrass View
Fairburn, GA 30213

Serve on:

Resident Agent:
Winston Cook

10175 Hemlock Way
Jonesboro, GA, 30238

and

WESTERN EXPRESS, INC.
7135 Centennial Place
Nashville, TN 37209

Serve on:

Resident Agent:
Roland M. Lowell
7135 Centennial Place
Nashville, TN 37209

and

Document 1 Filed 12/14/18 Page 2 of 13

x* * * * © &¥ *¥ KF FR KH KK KF KF KF OH KF HF KF KF KK KF KF KH HF KH KF KH KF KH HF FF HF HF HF KF KF KF BH KF KE KF F
Case 1:18-cv-03885-CCB Document1 Filed 12/14/18 Page 3 of 13

NEW HORIZONS LEASING INC.
7135 Centennial Place
Nashville, TN 37209

Serve on:

Resident Agent:
Roland Lowell

Legal Dept.

7135 Centennial Place
Nashville, TN 37209

and

COWAN SYSTEMS, LLC
4555 Hollins Ferry Road
Baltimore, MD 21227

Serve on:

Resident Agent:

Herman E. Funk, Jr.
4555 Hollins Ferry Road
Baltimore, MD 21227

and

COWAN SYSTEMS, INC.
4555 Hollins Ferry Road
Baltimore, MD 21227

Serve on:

Resident Agent:

Herman E. Funk, Jr.
4555 Hollins Ferry Road
Baltimore, MD 21227

and
AETNA LIFE INSURANCE COMPANY

151 Farmington Avenue
Hartford, CT 06156

x ¥ ee HF He He KR KF KR HE KH KF KH KR KK HK KK KF HF HE HK KF 8 HB KH KF KK KB ¥ KF KF KF KF RK *
Case 1:18-cv-03885-CCB Document1 Filed 12/14/18 Page 4 of 13

Serve on:

Resident Agent:

The Corporation Trust, Incorporated
2405 York Road

Suite 201

Lutherville-Timonium, MD 21093

and

MARYLAND TRANSPORTATION
AUTHORITY

2310 Broening Highway

Baltimore, MD 21224

* *¥ * € *¥ *® & ® ® KF KK KH KF KF

Serve on:

Brian E. Frosh, Esq.

Attorney General of Maryland
200 St. Paul Place

Baltimore, MD 21202

Defendants

x * *& * € *& & F

* * * * * *

COMPLAINT OF INTERPLEADER

* * * * *

AmGUARD Insurance Company (“AmGUARD Insurance”), Plaintiff, by and through

undersigned counsel, hereby files this Complaint of Interpleader, and states as follows:
Introduction

1. This is an interpleader action brought against adverse claimants who claim to be

entitled to all or a portion of an automobile liability insurance policy.
Parties

2. AmGUARD Insurance is an insurance company incorporated under the laws of

the Commonwealth of Pennsylvania with its principal place of business in Wilkes-Barre,

Pennsylvania and is licensed to do business in the State of Maryland.

4.
Case 1:18-cv-03885-CCB Document1 Filed 12/14/18 Page 5 of 13

3, Upon information and belief, Carla A. Ortiz is an adult citizen and resident of the
State of New Jersey and is the mother and natural guardian of minor J.L., who is also a citizen
and resident of the State of New Jersey. Upon information and belief, Carla A. Ortiz and J.L.
currently reside in Chesilhurst, New Jersey.

4. Upon information and belief, Paul Michael Manion is an adult citizen and resident
of the State of Maryland who currently resides in Belcamp, Harford County, Maryland.

5. Upon information and belief, Angela Cheryl Manion is an adult citizen and
resident of the State of Maryland who currently resides in Belcamp, Harford County, Maryland.

6. Upon information and belief, Defendants Paul Michael Manion and Angela
Cheryl Manion were the parents and natural guardians of the minor decedent, M.M., and are the
Personal Representatives of the Estate of M.M. which was filed in Maryland.

7. Upon information and belief, Cierra LaShae Rice-Wilder is an adult citizen and
resident of the State of Maryland who currently resides in Havre de Grace, Harford County,
Maryland.

8. Upon information and belief, Bruce J. Hurst is an adult citizen and resident of the
State of New Jersey who currently resides in Irvington, New Jersey.

9. Upon information and belief, Lateesah Renee Whitley is an adult citizen and
resident of the Commonwealth of Virginia who currently resides in Richmond, Virginia.

10. Upon information and belief, New Horizons Leasing, Inc. is a corporation
incorporated under the laws of the State of Iowa with its principal place of business in Fort

Dodge, Iowa.
Case 1:18-cv-03885-CCB Document1 Filed 12/14/18 Page 6 of 13

11. Upon information and belief, Cowan Systems, LLC is a limited liability company
organized under the laws of the State of Maryland with its principal place of business in
Baltimore, Maryland.

12. Upon information and belief, Cowan Systems, Inc. is a corporation incorporated
under the laws of the State of Maryland with its principal place of business in Baltimore,
Maryland.

13. Upon information and belief, Western Express, Inc. is a corporation incorporated
under the laws of the State of Tennessee with its principal place of business in Nashville,
Tennessee.

14. Upon information and belief, Bowman Sales and Equipment, Inc. is a corporation
incorporated under the laws of the State of Maryland with its principal place of business in
Williamsport, Maryland.

15. Upon information and belief, Alliance Trucking and Logistics LLC is a limited
liability company organized under the laws of the State of Georgia with its principal place of
business in Fairburn, Georgia.

16. Upon information and belief, Aetna Life Insurance Company (“Aetna”) is an
insurance company incorporated under the laws of the State of Connecticut with its principal
place of business in Hartford, Connecticut.

17. Maryland Transportation Authority is an independent agency of the State of

Maryland responsible for transportation facilities throughout the State.

-6-
Case 1:18-cv-03885-CCB Document1 Filed 12/14/18 Page 7 of 13

Jurisdictional Statement

18. This Court has subject matter jurisdiction over this interpleader action pursuant to
Federal Rule of Civil Procedure 22 and 28 U.S.C. § 1335 (statutory interpleader). The amount in
controversy exceeds $500.00 and two or more of the Defendants that are claiming or may claim
to be entitled to the insurance proceeds at issue are citizens of different states.

19. Venue is proper in the United States District Court for the District of Maryland
pursuant to 28 U.S.C. § 1397 (the district where one or more of the claimants resides).

Statement of Facts

20. AmGUARD Insurance issued a policy of automobile liability insurance, Policy
No. NCFR 902718 (“Policy”) to Ben Strong Trucking, Inc. (“Ben Strong Trucking”). The Policy
provides an aggregate per occurrence policy limit in the amount of One Million Dollars
($1,000,000,00). See specimen copy of the Policy attached hereto as Exhibit 1.

21.  Onor about June 18, 2018, a tractor trailer being operated by Ben Strong
Trucking’s then employee, John Oliver Terry, Jr., which was insured under the Policy, was
involved in a multi-vehicle motor vehicle accident on Interstate 95 North in Harford County,
Maryland (“Accident”).

22. The vehicle operated by John Oliver Terry, Jr. was a 2011 Volvo truck tractor
owned by Defendant Alliance Trucking and Logistics LLC and leased to Ben Strong Trucking,
and was towing a 2008 Great Dane semi-trailer owned by Defendant Bowman Sales and
Equipment, Inc. filled with a load owned by Defendant Cowan Systems, LLC.

23. The tractor trailer operated by John Oliver Terry, Jr. struck the rear of a 2010

Toyota Camry owned and operated by Defendant Carla A. Ortiz, and occupied by minor J.L.,
Case 1:18-cv-03885-CCB Document1 Filed 12/14/18 Page 8 of 13

which then struck the rear side of a 2008 Honda Civic owned and being operated by Defendant
Paul Michael Manion and was occupied by Defendant Angela Cheryl Manion and minor
decedent M.M.

24. The vehicle operated by Defendant Carla A. Ortiz then struck the rear of a 2008
Nissan Sentra owned and being operated by Defendant Cierra LaShae Rice-Wilder which then
struck the rear of a tractor trailer being operated by Defendant Bruce J. Hurst and occupied by
Defendant Lateesah Renee Whitley.

25. Upon information and belief, the vehicle operated by Defendant Bruce J. Hurst
was a 2019 International truck tractor owned by Defendant New Horizon Leasing, Inc., and was
towing a 2008 Utility semi-trailer owned by Defendant Western Express, Inc.

26. As aresult of the Accident, minor M.M. was killed and some or all of the other
Defendants sustained personal injuries and/or property damage.

27. | AmGUARD Insurance has received and/or expects to receive wrongful death,
personal injury and/or property damage claims against Ben Strong Trucking, John Oliver Terry,
Jr., and/or AmMGUARD Insurance from Defendants as a result of the Accident.

28. On or about October 17, 2018, Defendant Carla A. Ortiz, individually and on
behalf of her minor daughter, J.L., filed a lawsuit in the United States District Court for the
District of Maryland, Case No.: 1:18-cv-03230-CCB, against Ben Strong Trucking, John Oliver
Terry, Jr., Alliance Trucking and Logistics, LLC, Bowman Sales and Equipment, Inc., Cowan
Systems, LLC, Cowan Systems, Inc., and Cowan Systems Transportation, LLC alleging personal
injury as a result of the Accident. See copy of Complaint attached hereto as Exhibit 2. Upon

information and belief, Cowan Systems Transportation, LLC was a limited liability company
Case 1:18-cv-03885-CCB Document1 Filed 12/14/18 Page 9 of 13

organized under the laws of the State of Maryland that filed Articles of Cancellation with the
Maryland State Department of Assessments and Taxation on July 8, 2010 and is dissolved.

29. | AmGUARD Insurance also received from Defendant Aetna a notice of
subrogation claim for medical benefits paid by Aetna on behalf of Defendant Carla A. Ortiz and
minor Defendant J.L. for injuries allegedly sustained as a result of the Accident. Thus, Aetna
may also have a claim to a portion of the Policy.

30. Defendant Maryland Transportation Authority has provided notice of a claim to
AmGUARD Insurance seeking reimbursement for services rendered and repairs made to the
roadway allegedly as a result of the Accident. Thus, Maryland Transportation Authority may
also have a claim to a portion of the Policy.

31. The Defendants are claimants or potential claimants to the insurance proceeds due
under AMGUARD Insurance Policy No. NCFR 902718 related to the Accident. These claims
will likely exceed the $1,000,000.00 aggregate limit of the Policy. AmGUARD is unable to
determine how the proceeds of the Policy should be divided among the Defendants.

32. AmGUARD Insurance is ready, willing and able to pay to whomever may be
entitled the insurance proceeds due under the Policy identified above; however, in light of the
conflicting claims or potential claims thereto, AmGUARD Insurance cannot determine, without
risk of incurring double or multiple liability, which of the Defendants in Interpleader is legally
entitled to receive payment of all or part of the aforementioned policy limits, as to which
AmGUARD Insurance is a mere stakeholder with no interest in the controversy or the proceeds.

33. | AmGUARD Insurance seeks to deposit the aforementioned insurance proceeds

into the Registry of this Court to permit resolution of the competing claims to those proceeds and
Case 1:18-cv-03885-CCB Document1 Filed 12/14/18 Page 10 of 13

to shield itself from the risk of potential multiple liability to any of the Defendants in
Interpleader. AmGUARD Insurance will continue its duty to defend under the Policy.

34. AmGUARD Insurance is filing with this Complaint of Interpleader, a Petition for
Permission to Deposit Funds and an Order requiring the Clerk to accept in the Registry of this
Court payment of One Million Dollars ($1,000,000.00) representing the total aggregate limit due
under the Policy identified above.

35. | AmGUARD Insurance, as a mere stakeholder, has no interest (except to recover
its attorney’s fees and cost of this action), in the total amounts payable and respectfully requests
that. this Court determine to whom said amounts should be paid.

36. AmGUARD Insurance has not brought this Complaint of Interpleader at the
request of any or all of the Defendants; there is no fraud or collusion between AMGUARD
Insurance and any or all of the Defendants; and, AMGUARD Insurance brings this Complaint of
its own free will and to avoid being vexed and harassed by conflicting and multiple claims.

WHEREFORE, AmGUARD Insurance Company prays:

A. That Carla A. Ortiz, Individually, and as parent and natural guardian of the minor
Defendant J.L.; Paul Michael Manion, Individually, and as Personal
Representative of the Estate of the minor M.M.; Angela Cheryl Manion,
Individually, and as Personal Representative of the Estate of the minor M.M.;
Cierra LaShae Rice-Wilder; Bruce J. Hurst; Lateesah Renee Whitley; Bowman
Sales and Equipment, Inc.; Alliance Trucking and Logistics LLC; Western
Express, Inc.; New Horizons Leasing, Inc.; Cowan Systems, LLC; Cowan

Systems, Inc.; Aetna Life Insurance Company; and Maryland Transportation

-10-
Case 1:18-cv-03885-CCB Document1 Filed 12/14/18 Page 11 of 13

Authority each be enjoined and restrained from further prosecuting or instituting
any claim or action against Ben Strong Trucking, Inc., John Oliver Terry, Jr.,
and/or AmGUARD Insurance Company in any state or federal court or any other
forum on account of any claim arising from the June 18, 2018 motor vehicle
accident referenced herein;

That the minor Defendant J.L. be enjoined and restrained from further prosecuting
or instituting any claim (either by virtue of reaching the age of majority, or
through a guardian or fiduciary other than those individuals enumerated in
Paragraph A) against Ben Strong Trucking, Inc., John Oliver Terry, Jr., and/or
AmGUARD Insurance Company in any state or federal court or any other forum
on account of any claim arising from the June 18, 2018 motor vehicle accident
referenced herein while this action is pending;

That Carla A. Ortiz, Individually, and as parent and natural guardian of the minor
Defendant J.L.; Paul Michael Manion, Individually, and as Personal
Representative of the Estate of the minor M.M.; Angela Cheryl Manion,
Individually, and as Personal Representative of the Estate of the minor M.M.;
Cierra LaShae Rice-Wilder; Bruce J. Hurst; Lateesah Renee Whitley; Bowman
Sales and Equipment, Inc.; Alliance Trucking and Logistics LLC; Western
Express, Inc.; New Horizons Leasing, Inc.; Cowan Systems, LLC; Cowan
Systems, Inc.; Aetna Life Insurance Company; and Maryland Transportation

Authority each be required to interplead and settle among themselves their rights

-11-
Case 1:18-cv-03885-CCB Document1 Filed 12/14/18 Page 12 of 13

to insurance proceeds due under AMGUARD Insurance Policy No. NCFR 902718
related to the June 18, 2018 motor vehicle accident;

That AmGUARD Insurance Company be completely released and discharged
from its duty to indemnify Ben Strong Trucking under Policy No. NCFR 902718
related to the June 18, 2018 motor vehicle accident by virtue of its deposit into the
Registry of this Court of One Million Dollars ($1,000,000.00) representing the
total aggregate limit due under the Policy pending an order of this Court as to
which of the Defendants in Interpleader are entitled to receive which portion of
those proceeds.

That upon a final hearing or termination of this Interpleader action, Carla A.
Ortiz, Individually, and as parent and natural guardian of the minor Defendant
J.L.; Paul Michael Manion, Individually, and as Personal Representative of the
Estate of the minor M.M.; Angela Cheryl Manion, Individually, and as Personal
Representative of the Estate of the minor M.M.; Cierra LaShae Rice-Wilder;
Bruce J. Hurst; Lateesah Renee Whitley; Bowman Sales and Equipment, Inc.,;
Alliance Trucking and Logistics LLC; Western Express, Inc.; New Horizons
Leasing, Inc.; Cowan Systems, LLC; Cowan Systems, Inc.; Aetna Life Insurance
Company; and Maryland Transportation Authority, their agents, attorneys,
representatives and all other persons claiming by or through any of them, be
enjoined and restrained from instituting or further prosecuting any action against
Ben Strong Trucking, Inc., John Oliver Terry, Jr., and/or AmGUARD Insurance

Company in any state or federal court or any other forum for insurance proceeds

-12-
Case 1:18-cv-03885-CCB Document1 Filed 12/14/18 Page 13 of 13

due under AMGUARD Insurance Policy No. NCFR 902718 related to the June
18, 2018 motor vehicle accident;

F, That this Court order the Clerk to accept AMGUARD Insurance’s deposit into the
Court’s Registry One Million Dollars ($1,000,000.00) representing the total
aggregate limit due under the Policy in the form of check number 1829. dated
December 13, 2018, made payable to the Clerk of the United States District Court
for the District of Maryland, and that such sum be deposited in an interest-bearing
account and credited to the above-captioned cause, said sum to be held subject to
further Order of this Court;

G. That AmGUARD Insurance Company recover its reasonable attorney’s fees and
costs in bringing this action; and

H. That AmMGUARD Insurance Company be awarded any other and further relief

that this Court deems just and pro

>,
}

 

 

a Stephen S. Mc eae B! No.: 04640
f Jeane nt Jofinson, Bar No}: 27119

/ Richa edoff, Bar No. j 19008

| Sem oo Hone & miss
25,8 Charles Streef, Suité 1400

__--Baltimore; ‘Maryfand 21201
~ (410) 539-5040
(410) 539-5223 (fax)
smccloskey@semmes.com
jejohnson@semmes.com

rmedoff@semmes.com

Attorneys for Plaintiff,
AmGUARD Insurance Company

 

 

B2099410.DOCX
-13-
